DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 1-8, in the reply filed on 07-21-22 is acknowledged.
Claims 9-14 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 9-14 (see above) for allowing the case.
For Claims 9-14:
9-14. (Canceled)

Allowable Subject Matter	
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-8 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
forming two first photosensitive resin layers on opposite surfaces of the base layer, each first photosensitive resin layer comprising a photosensitive resin and a conductive material disposed in the photosensitive resin, each first photosensitive resin layer being divided into a first portion and a second portion beside the first portion; treating the first portion through an exposure process; removing the second portion through a development process, thereby obtaining a first bottom wiring, each first bottom wiring comprising a first end facing the base layer, a second end opposite to the first end, and a first sidewall connecting the first end and the second end; and forming a first electroplated copper wiring on the second end and the first sidewall of each first bottom wiring, and each first bottom wiring and the corresponding first electroplated copper wiring cooperatively forming a first wiring layer.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848